Citation Nr: 1120788	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic low back disability, claimed as degenerative disc disease (DDD) of the lumbosacral spine.

4.  Entitlement to service connection for coronary artery disease, to include as secondary to PTSD or as ischemic heart disease due to Agent Orange exposure. 

5.  Entitlement to service connection for peripheral neuropathy.

6.  Entitlement to a total rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection for PTSD, with an effective date of December 10, 2002, for the compensation award, and denied his claims for service connection for bilateral hearing loss, tinnitus and a chronic low back disability.  The Veteran's PTSD is rated 50 percent disabling from December 10, 2002, and he is appealing this initial evaluation.  Also on appeal is a February 2008 RO rating decision that denied service connection for coronary artery disease.  During the course of the appeal, the coronary artery disease claim was expanded to include service connection based on theories of a secondary relationship to PTSD and as ischemic heart disease due to Agent Orange exposure.  

The current appeal has a long appellate history.  During the course of this appeal, those parts of Board decisions dated in July 2007, October 2008, and October 2009, which denied the claims for service connection for tinnitus and a chronic low back disability, were vacated by the United States Court of Appeals for Veterans Claims (Court) and remanded to the Board for readjudication, pursuant to joint motions of the appellant and the Secretary of VA.  The claim for a higher initial rating for PTSD was also remanded by the Board for additional evidentiary development during the course of this appeal.  The most recent actions include a November 2010 vacatur and remand from the Court regarding the claim for service connection for tinnitus, and a December 2010 rating decision/supplemental statement of the case confirming the 50 percent initial rating assigned for PTSD and the denials of service connection for a chronic low back disability and coronary artery disease.  The case was returned to the Board in December 2010 and the appellant now continues his appeal.  (As will be discussed below, the Veteran has submitted a timely notice of disagreement with regard to a December 2010 rating decision denying his claims for service connection for peripheral neuropathy and a TDIU.  These matters require further procedural development before they can be perfected for appeal.) 

For the reason that will be discussed below, the appeal is REMANDED to the RO.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran's substantive appeal of the RO's denial of his claim for VA compensation for coronary artery disease was received by VA in January 2009, via a VA Form 9, in which he also requested to be scheduled for a hearing before the Board.  The substantive appeal includes an attached written statement from the Veteran, in which he presented contentions addressing not only his claim for service connection for coronary artery disease, but also service connection for tinnitus and a chronic low back disability and a higher initial rating for PTSD.  Thus, it is evident from the January 2009 substantive appeal that the appellant is requesting a Board hearing to present oral testimony in support of all the issues presently on appeal.  (The Board notes that the Veteran had not previously had a hearing for any of these issues.)  In subsequent correspondence dated in September 2009, the Veteran stated that he desired to have a videoconference hearing before the Board.  The Board notes, however, that no action has since been taken to schedule the Veteran for his requested hearing.  The case is thus remanded to the RO to accommodate the Veteran's request.

In a December 2010 rating decision, the RO denied the Veteran's claims for service connection for peripheral neuropathy and a TDIU.  Notice of this determination was sent to the Veteran in mid-December 2010.  In correspondence received by the RO in December 2010, the Veteran, via his attorney, expressed disagreement with the aforementioned denials.  As such, this correspondence constituted a timely notice of disagreement.  To date, however, the RO has not issued a statement of the case (SOC) addressing its adverse rating decision.  Accordingly, the Board is required to remand the issues of entitlement to service connection for peripheral neuropathy and a TDIU for issuance of a SOC that addresses these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over these issues only if the Veteran files a timely substantive appeal with respect to each issue.  See 38 C.F.R. § 20.302(b) (2010).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for his requested videoconference hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

2.  The RO should provide a SOC to the Veteran addressing the issues of entitlement to service connection for peripheral neuropathy and a TDIU.

The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if an appeal is timely perfected with respect to each issue, should the issue or issues that are timely appealed be returned to the Board for further appellate consideration, if otherwise in order.


The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

